Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
	Claims 54-55 are pending.
	Claims 51-53 and 56 are cancelled by Examiner’s amendment below.
	Claim 54 is amended by Examiner’s amendment below.
	Claims 54-55 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Sean Russell on 03/13/2015.
Please amend the claims with respect to the claim set filed on 02/22/2021.
Cancel claims 51-53 and 56.
54. (Currently Amended) A method for introducing a polynucleotide of interest into a [[monocot]] maize leaf tissue explant, said method comprising: 
a) excising a leaf segment from a leaf above the first leaf base node; 
b) dissecting said leaf segment into a leaf tissue explant; 
c) introducing into said leaf tissue explant: Application No.: UNASSIGNEDConfirmation No.: UNASSIGNED Docket No.: 3650-US-CNT[3]Preliminary AmendmentPage 5i) a heterologous polynucleotide encoding a babyboom cell proliferation factor and a heterologous polynucleotide encoding a Wuschel cell proliferation factor; and expressing said heterologous polynucleotide encoding said babyboom cell proliferation factor and said heterologous polynucleotide encoding said Wuschel cell proliferation factor; and ii) a polynucleotide of interest; and d) regenerating a monocot plant comprising the polynucleotide of interest.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are drawn to methods of introducing a polynucleotide of interest into a maize leaf explant wherein a leaf segment is excised from a leaf above the first leaf base node  and heterologously expressing babyboom and Wuschel cell proliferation factors. The closest prior art was taught by Gordon-Kamm et al (US 2005/0257289 A1) who taught that expression of babyboom and Wuschel cell proliferation factors may aid in transformation of recalcitrant tissues. They also provide suggestions of Markush groups of tissues and plant species that may be transformed. There is no clear contemplation of transforming maize leaf explants and there is absolutely no mention of from where on the plant the leaf tissue could be harvested. The instant specification outlines the claimed method in detail in Example 15. AS such, claims 54-55 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960. The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Amjad Abraham can be reached on (571)-270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663